Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Election/Restrictions
Newly submitted claims 9-17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Probe head (new claims 9-17) is distinct from the probe head (claims 1-7 as originally examined) i.e. the limitations “an insulation layer is provided on a surface of the pin block on a side of a device to be inspected, and an inductance value between the pin block and a measuring instrument-side ground is lower than an inductance value of a portion of the first ground probe from a tip end thereof on a measuring instrument side to a contact part between the first ground probe and the pin block” are not required for the probe head of originally examined claims 1-7. Similarly, the limitations ”an insulation layer is provided on a surface of the pin block on a side of a device to be inspected, the insulation layer supporting the signal probe while not supporting the first ground probe” are not required for the probe head of claims 9-17.
s 9-17 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (US 2007/0145990 A1).
Regarding claim 1, Fukushima et al. (hereafter Fukushima) at fig. 3 discloses a probe head, comprising:
a signal probe [1SIG];
a first ground probe [1GND]; and
a pin block [23/21, see rejection of claim 6 below] through which the signal probe and the first ground probe penetrate [as shown], wherein at least a part of the pin block is electrically conductive [due to “plating layer” ¶0037], and the pin block is electrically connected to the first ground probe [as shown] and is not electrically connected to the signal probe [as shown], and an insulation layer [3] is provided on a [top side, see fig. 1A] of a device to be inspected, the insulation layer [3] supporting  the signal probe [using 32 of 3] while not supporting the first ground probe [because of 31b].

		
    PNG
    media_image1.png
    282
    379
    media_image1.png
    Greyscale


Regarding claim 2, Fukushima at fig. 3 discloses the probe head according to claim 1, wherein the insulation layer includes a sheet [¶0049] or a film.
Regarding claim 3, Fukushima at fig. 3 discloses the probe head according to claim 1, wherein the insulation layer [3] includes an insulating material [PEI as an example, ¶0049] applied to the surface of the pin block.
Regarding claim 4, Fukushima at fig. 3 discloses the probe head according to claim 1, wherein the insulation layer is fixed [as shown] to the pin block.
Regarding claim 5, Fukushima at fig. 3 discloses the probe head according to claim 1, wherein the pin block is made of metal [Ni, Au as an example, ¶0037].
[21] with a metal-coated [23] surface.
Regarding claim 18, Fukushima at fig. 3 discloses a probe head, comprising:
a signal probe [1SIG];
a first ground probe [1GND]; and
a pin block [23/21] through which the signal probe and the first ground probe penetrate [as shown], wherein at least a part [23] of the pin block is electrically conductive and is electrically connected to ground of a measuring instrument side [bottom side for measuring instrument, see fig. 1A], and the pin block is electrically connected [as shown] to the first ground probe and is not electrically connected [as shown] to the signal probe, and an insulation layer [3] is provided on a surface of the pin block on a side [top side, see Fig. 1A] of a device to be inspected.
Regarding claim 19, Fukushima at fig. 3 discloses the probe head according to claim 18, wherein the insulation layer includes a sheet [¶0049] or a film.
Regarding claim 20, Fukushima at fig. 3 discloses the probe head according to claim 18, wherein the insulation layer includes an insulating material [PEI as an example, ¶0049] applied to the surface of the pin block.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukushima as applied to claim 1 above, and further in view of Nakayama et al. (US 2009/0311890 A1) and Nakai et al. (JP 2005-241505 A).
Regarding claim 7, Fukushima discloses all the elements of the probe head. Fukushima is silent about a second ground probe that electrically connects the pin block to a measuring instrument-side ground. Nakayama et al. (hereafter Nakayama) in similar environment, at fig. 6 and ¶0088 discloses a pin block (conductive contact holder 9) a second ground probe [8] that electrically connects the pin block to a measuring instrument-side ground to form a more robust and strong ground. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to add second ground probe to modify Fushikama, in order to obtain advantages that Nakayama have to offer (¶0078, ¶0088).
		
    PNG
    media_image2.png
    471
    636
    media_image2.png
    Greyscale

[8 of Nakayama] is shorter than a length of the first ground probe [7 of Nakayama] , and the second ground probe is in contact with a surface of the pin block on a measuring instrument side to be electrically connected to the pin block. They are silent about a diameter of the second ground probe is larger than a diameter of the first ground probe. Rather, Nakayama at ¶0085 discloses the outside diameters of the electroconductive grounding contacts are increased out of consideration for strength, durability, and electrical conductivity. Nakai et al. (hereafter Nakai) at ¶0006-0008, page 2 discloses that it is not possible to adapt to a reduction in ball pitch when thick probe pins are used, it is clear that the outside diameters of the electroconductive grounding contacts are set as large as possible in order to establish stable ground potential in the block member, and while electroconductive grounding contacts that supply ground potential to the inspection object are limited in outside diameter in order to adapt to a reduction in ball pitch, electroconductive grounding contacts of short total length that come into contact with a measuring instrument side surface of a block and have continuity with the block are not limited in outside diameter. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date could easily have set the outside diameter of electroconductive grounding contacts of short total length to be greater than the outside diameter of electroconductive grounding contacts of long total length.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



January 16, 2022